UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 95-5890



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus

KEVIN M. BAUMGARDNER,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling. Frederick P. Stamp, Jr.,
Chief District Judge. (CR-95-3)


Submitted:   July 30, 1996            Decided:   September 11, 1996


Before HALL, HAMILTON, and MICHAEL, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Kevin D. Mills, MILLS & SCALES, Martinsburg, West Virginia, for
Appellant. William D. Wilmoth, United States Attorney, Lisa Grimes
Johnston, Assistant United States Attorney, Wheeling, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Kevin M. Baumgardner appeals from the district court's im-

position of his sentence for bank robbery. Specifically, he con-

tends: (1) that the district court committed clear error when it

refused to grant his request for a downward departure from the

Sentencing Guidelines; and (2) that as a matter of law passing a
note to a teller containing the statement, "I have a knife," is

insufficient to justify a three-point enhancement under U.S.S.G.

§ 2B3.1(b)(2)(E). We affirm.

     Addressing Baumgardner's first claim, we note that a denial of
a motion for departure is not reviewable on appeal unless the dis-

trict court mistakenly believed that it lacked the authority to

depart. United States v. Darby, 37 F.3d 1059, 1068 (4th Cir. 1994),
cert. denied, ___ U.S. ___, 63 U.S.L.W. 3787 (U.S. May 1, 1995)
(No. 94-7778). In the present case, the district court acknowledged

that in some factual situations a downward departure for the reason
requested might be warranted, but found that the facts were not

present in Baumgardner's case. Given this understanding of author-

ity, this court cannot review the district court's refusal to

depart.

     Turning to Baumgardner's remaining claim, we note that the

district court's application of the § 2B3.1(b)(2)(E) enhancement

was based on its finding that Baumgardner did in fact possess a

knife. Thus, we review for clear error. See United States v. Jones,

31 F.3d 1304, 1315 (4th Cir. 1994) (providing standard of review

for factual findings in Sentencing Guidelines application issues).

                                2
Finding none, we affirm the district court's three-point enhance-

ment. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                3